Case 19-01227-5-JNC        Doc 480 Filed 04/17/20 Entered 04/17/20 12:47:16              Page 1 of 5




                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION
  IN RE:                                                  )
                                                          )
  CAH ACQUISITION COMPANY 16, LLC                         )      Case No. 19-01227-5-JNC
  d/b/a HASKELL COUNTY COMMUNITY                          )
  HOSPITAL,                                               )      Chapter 11
                                                          )
                 Debtor.                                  )

      BIOGRAPHICAL INFORMATION FOR ARNETT CARBIS TOOTHMAN LLP
             PROFESSIONALS, PARAPROFESSIONALS, AND STAFF



       Rachielle Alden is a Specialist in the Outsourcing Services Department at Arnett Carbis
 Toothman LLP.
        Steven Brannon is a Report Center Technician in the Internal Client Services Department
 at Arnett Carbis Toothman LLP. Steven holds a Bachelor’s Degree in English from West Virginia
 State College University and has over nine years’ experience as a technician.
        Brent Cogar is a Supervisor on the Health Care Services Team at Arnett Carbis Toothman
 LLP with over eight years of accounting and finance experience in the health care industry. Brent
 graduated cum laude from the College of Business and Economics at West Virginia University
 with a Bachelor of Science degree in Business Administration, majoring in Accounting and
 Finance, and is a Certified Public Accountant in the State of Ohio. Brent has over eight years’
 experience in health care accounting and finance, and extensive experience preparing Medicare
 and Medicaid cost reports for Critical Access Hospitals, Prospective Payment System (PPS)
 hospitals, and long‐term care facilities.
         Melissa Cook is a Senior Manager in the Tax Department at Arnett Carbis Toothman LLP.
 Melissa graduated with honors from West Virginia University with a Bachelor of Science in
 Business Administration and holds a Master of Science in Accounting from the University of
 Virginia. Melissa is a Certified Public Accountant in West Virginia and has broad experience with
 federal and state income taxing programs.
         Hannah Drake is an Associate in the Tax Department at Arnett Carbis Toothman LLP.
 Hannah holds a Bachelor’s Degree in Accounting and Finance from Cornerstone University and
 is pursuing her Certified Public Accountant credentials. Hannah has experience with preparation
 and analysis of financial statements, operational budgets, and operational accounting organization.
       David Gepper is a Senior Manager in the Consulting Department at Arnett Carbis
 Toothman LLP, working in the Health Care Industry sector. David obtained a Bachelor of Science


                                                 1
Case 19-01227-5-JNC        Doc 480 Filed 04/17/20 Entered 04/17/20 12:47:16                Page 2 of 5




 in Corporate Financial Management, magna cum laude, from Franklin University. David has over
 six years’ experience in the health care industry, four of which has been heavily focused on hospital
 reimbursement and critical access hospital reporting.
        John Gibboney is a Senior Associate in the Consulting Department at Arnett Carbis
 Toothman LLP, working in the Health Care Industry sector. John holds a Bachelor of Science
 degree from The Ohio State University and a Master of business Administration from the Fisher
 College of Business at The Ohio State University. John is experienced in the areas of hospital
 reimbursement, patient billing, and insurance processes and regulations, including Medicare,
 Medicaid, and the Health Insurance Marketplace, as well as private insurance.
         Greg Gibbs is a Partner in the Accounting and Auditing Department at Arnett Carbis
 Toothman LLP and is a member of the firm's Health Care Services Team. He has over thirty-three
 years’ experience providing a wide range of audit and consulting services to health care clients.
 Greg graduated cum laude from Marshall University in 1978 with a Bachelor of Science degree in
 Business Administration with a concentration in accounting. Greg has experience with providing
 services to hospitals, nursing homes, nursing home chains, hospital chains, home health agencies,
 medical groups, continuing care retirement centers and Federal and state agencies. Greg’s
 experience includes a mixture of audit and consulting services. Consulting service experience
 includes preparation and review of cost reports, reimbursement maximization studies, feasibility
 studies, Medicare and Medicaid audit support and strategic planning.
         Kathy Graziani is a Partner with Arnett Carbis Toothman LLP and serves as Director of
 Business Outsourcing Services. She received her Bachelor of Science degree in Business
 Administration from Kennedy Western University. Kathy has continued her education with
 training at the Indiana University of South Bend in Business Management and Professional
 Development. Kathy has over thirty-five years of experience in the area of office management,
 and her responsibilities include the management and coordination of payroll processing and
 quarterly payroll tax reporting, total client accounting services (accounts receivable, accounts
 payable, general ledger, etc.), financial statement preparation, office management consulting, and
 controllership services.
        Kevin Highlander is a Partner in Arnett Carbis Toothman LLP’s Tax Practice and has
 around fourteen years of experience solving complex tax matters for corporations and partnerships.
 Kevin has a Bachelor of Science in Accounting from West Virginia University Institute of
 Technology and is a Certified Public Accountant. Kevin regularly provides planning and
 consulting services for clients of Arnett Carbis Toothman LLP, including large, multi-state
 businesses
        Venus Hong-Brown is an Associate in the Tax Department at Arnett Carbis Toothman
 LLP. Venus holds a bachelor of Business Administration in Accounting from Marshall University
 and a Master of Science in Accounting from Marshall University.
        James Hunt is a Partner, Chief Executive Officer, and Chairman of the Executive
 Committee at Arnett Carbis Toothman LLP, where he also serves as the Coordinator of Health
 Care Services. James is a graduate of Grove City College with a Bachelor of Science degree in


                                                  2
Case 19-01227-5-JNC       Doc 480 Filed 04/17/20 Entered 04/17/20 12:47:16             Page 3 of 5




 Accounting, a Certified Public Accountant, and a Certified Global Management Accountant.
 James has worked in public accounting for around thirty years and has worked with health care
 entities on a variety of financial and operational engagements. He has extensive experience in
 auditing health care entities, consulting entities on Medicare and Medicaid reimbursement, and
 providing litigation support.
         Keith Hutcheson is a Partner in the Arnett Carbis Toothman LLP's Health Care Services
 team and has around thirty years of consulting and accounting experience. Keith is a graduate of
 Marshall University with a Bachelor of Business Administration in Accounting as well as a
 Certified Public Accountant in West Virginia. Keith is experienced in many complex areas of
 Medicare reimbursement, including graduate medical education, Medicare disproportionate share
 (DSH), Medicare bad debts, Sole Community and Medicare Dependant Designations, wage index,
 provider-based physician billing, and other areas of significant Medicare and Medicaid
 reimbursement.
         Eric Kemper is a Senior Manager in the Arnett Carbis Toothman LLP's Health Care Group
 and has over twenty-five years of reimbursement and accounting experience. Eric graduated from
 The Ohio State University majoring in accounting with a Bachelor of Science in Business
 Administration. Eric is knowledgeable in many areas of Medicare reimbursement, including
 Graduate and Indirect Medical Education, Paramedical Education, Medicare Disproportionate
 Share (DSH), Provider-based Physician Billing. He served as Director of Reimbursement for nine
 years at a large academic medical center in Central Ohio, during which time he directed projects
 for Epic implementation, hospital based clinics, financial audits, and annual budgeting.
        Nick Melillo is a Specialist in the Business Outsourcing Services Department at Arnett
 Carbis Toothman LLP. Nick graduated from Geneva College and received a Bachelor of Science
 Degree in Business Administration with a concentration in Accounting and a Bachelor of Science
 in Business Administration with a concentration in Finance and Sport Administration.
        Diane Natale is an Administrative Assistant in the Internal Client Services Department at
 Arnett Carbis Toothman LLP.
         James Raley is a Partner with Arnett Carbis Toothman LLP’s Health Care Services Team.
 Hames holds a Bachelor of Science in Accounting from Geneva College and is a Certified Public
 Accountant. James has over ten years’ experience working with health care clients, including
 financial statement audits, reviews, and compilations, as well as the preparation and analyses of
 Medicare and Medicaid cost reports. James’s experience also includes reimbursement
 maximization studies, Medicare Disproportionate Share (DSH), Medicare bad debts, Rural Health
 Clinic designation, wage index, and provider‐based physician billing.
        Corey Seyler is a Senior Manager in the Accounting and Auditing Department at Arnett
 Carbis Toothman LLP. Corey holds a Bachelor of Science in Accounting from Slippery Rock
 University. Corey is experienced in providing audit and accounting services and operational
 reviews.




                                                3
Case 19-01227-5-JNC       Doc 480 Filed 04/17/20 Entered 04/17/20 12:47:16           Page 4 of 5




        Dionna Slagle is a Senior Manager with the Arnett Carbis Toothman LLP Health Care
 Consulting Services team. Dionna holds a Bachelor of Science in Accounting from Slippery Rock
 University and a Master of Business Administration in Healthcare from George Washington
 university. Dionna has around twenty years of experience in public and private health care
 accounting, including Medicare and Medicaid cost reports, financial statement auditing, and
 revenue cycle.
         Jonathan Tilley was a Tax Intern at Arnett Carbis Toothman LLP. Jonathan interned while
 attending Marshall University for a Bachelor’s Degree in Accounting.
       Amanda Tyler is an Administrative Assistant in the Tax Department at Arnett Carbis
 Toothman LLP. Amanda has over fifteen years’ experience in administrative services.
        Curtis Webel is a Manager with the Arnett Carbis Toothman LLP Health Care Services
 team and has over twenty-five years of reimbursement and Medicare cost reporting experience.
 Curtis holds a Bachelor of Science in Business Administration from The Ohio State University,
 where he majored in Accounting. Curtis has extensive experience working with CMS contractors
 in Medicaid cost report auditing and reimbursement.


        Respectfully submitted, this the 17th day of April, 2020.


                                       WALDREP LLP

                                       /s/ Jennifer B. Lyday              ____________
                                       Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                       James C. Lanik (NC State Bar No. 30454)
                                       Jennifer B. Lyday (NC State Bar No. 39871)
                                       Francisco T. Morales (N.C. State Bar No. 43079)
                                       101 S. Stratford Road, Suite 210
                                       Winston-Salem, NC 27104
                                       Telephone: 336-717-1440
                                       Telefax: 336-717-1340
                                       Email: notice@waldrepllp.com

                                       - and –

                                       HENDREN, REDWINE & MALONE, PLLC

                                       Jason L. Hendren (NC State Bar No. 26869)
                                       Rebecca F. Redwine (NC State Bar No. 37012)
                                       4600 Marriott Drive, Suite 150
                                       Raleigh, NC 27612
                                       Telephone: 919-420-7867
                                       Telefax: 919-420-0475


                                                 4
Case 19-01227-5-JNC   Doc 480 Filed 04/17/20 Entered 04/17/20 12:47:16   Page 5 of 5




                                Email: khendren@hendrenmalone.com
                                       rredwine@hendrenmalone.com
                                Co-Counsel for the Trustee




                                        5
